Case 1:20-cv-06384-ERK-PK Document 1 Filed 12/31/20 Page 1 of 19 PageID #: 1




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

    LUCIO CALDERON, on behalf of himself and all
    other similarly situated,                                          AMENDED COMPLAINT
                                     Plaintiff,

              -against-
                                                                       FLSA COLLECTIVE ACTION
    GOTHAM DRYWALL, INC., ATLANTIC                                     & RULE 23 CLASS ACTION
    CONTRACTING OF YONKERS, INC., ATLANTIC
    DRYWALL CONTRACTING INC., JOEL
    ACEVEDO, and JOHN FITZPATRICK,

                                    Defendants.



  Plaintiff LUCIO CALDERON, on behalf of himself and all others similarly situated, by

  and through his attorneys, Harrison, Harrison & Assoc., Ltd, allege upon personal

  knowledge as to himself and upon information and belief as to other matters, as follows:

                                PRELIMINARY STATEMENT

         1. Plaintiff LUCIO CALDERON (“Plaintiff”) was employed as full-time non-

  exempt construction employee of Defendants subject to the wage and overtime

  provisions of the Fair Labor Standards Act of 1938, as amended (“FLSA”), 29 U.S.C. §

  201 et. seq., and the New York Labor Law (“NYLL”).

         2.        Plaintiff brings this action on behalf of himself and all others similarly

  situated seeking unpaid wages and unpaid overtime wages based upon Defendants’

  violations of the FLSA, the NYLL, and the supporting regulations.

                                JURISDICTION AND VENUE

         3.        Jurisdiction of this Court over this controversy is based upon 29 U.S.C. §

  201 et. seq. and 28 U.S.C § 1331.


                                                  1
Case 1:20-cv-06384-ERK-PK Document 1 Filed 12/31/20 Page 2 of 19 PageID #: 2




         4.      This Court has jurisdiction over all state law claims brought in this action

  pursuant to 28 U.S.C. § 1367, in that they arise out of the same set of operative facts and

  are so related to Plaintiff’s claims under the FLSA that they form part of the same case or

  controversy.

         5.      Venue is proper within this District pursuant to 28 U.S.C. § 1391, because

  Defendants do business in, and accordingly reside in, this District. Venue is further

  proper within this District pursuant to 28 U.S.C. § 1391 because a substantial part of the

  events or omissions giving rise to Plaintiff’s claims occurred within this District.

         6.      Accordingly, this action properly lies in the Eastern District of New York,

  pursuant to 28 U.S.C. 1391.

                                        THE PARTIES

         7.      Plaintiff LUCIO CALDERON is a resident of Queens County, State of

         New York.

         8.      Plaintiff LUCIO CALDERON was employed by Defendants from in or

  about the middle of 2016 until January 28, 2019.

         11.     At all times relevant hereto, Plaintiff was an “employee” within the

  meaning of Section 3(e) of the FLSA, 29 U.S.C. § 203(e), and of NYLL § 190(2).

         12.     Defendant GOTHAM DRYWALL, INC (“Gotham”) is a New York

  Domestic Business Corporation with its place of business located at 220 INDIA

  STREET, BROOKLYN, NEW YORK 11222.

         13.     Defendant ATLANTIC CONTRACTING OF YONKERS, INC. is a New

  York Corporation with its place of business located at 373 SOUTH BROADWAY, 4B,

  YONKERS, NEW YORK.



                                                2
Case 1:20-cv-06384-ERK-PK Document 1 Filed 12/31/20 Page 3 of 19 PageID #: 3




         14.     Defendant ATLANTIC DRYWALL CONTRACTING INC. is a New

  York Corporation with its place of business located at 373 SOUTH BROADWAY, 4B,

  YONKERS, NEW YORK.

         15.     Defendants ATLANTIC CONTRACTING OF YONKERS, INC. and

  ATLANTIC DRYWALL CONTRACTING INC. are referred to herein as the “Atlantic

  Defendants”.

         16.     Defendant JOEL ACEVEDO (“Acevedo”) is the owner, chairman/chief

  executive officer, President and/or Manager of the Atlantic Defendants.          Defendant

  Acevedo has, and at all relevant times had, and exercised, the power to hire, fire, and

  control the wages and working conditions of the Plaintiff, the FLSA Collective Plaintiffs,

  and the Class Members.

         17.     Defendant Acevedo hired Plaintiff in 2016.

         18.     Defendant JOHN FITZPATRICK (“Fitzpatrick”) is the President of

  Defendant Gotham. Defendant Fitzpatrick has, at all times relevant had, and exercised, the

  power to hire, fire, and control the wages and working conditions of the Plaintiff, the FLSA

  Collective Plaintiffs, and the Class Members.

         19.     At all times relevant hereto, each of the Defendants was an “employer”

  within the meaning of Section 3(d) of the FLSA, 29 U.S.C .§ 203(d) and NYLL § 190(3).

         20.     At all times relevant hereto, the activities of Defendants constituted an

  “enterprise” within the meaning of Section 3 (r) & (s) of the FLSA, 29 U.S.C. § 203 (r) &

  (s).

         21.     At all times relevant hereto, Defendants employed employees, including

  Plaintiff , the FLSA Collective Plaintiff , and the Class Members, who regularly engaged



                                               3
Case 1:20-cv-06384-ERK-PK Document 1 Filed 12/31/20 Page 4 of 19 PageID #: 4




  in commerce or the production of goods for commerce or in handling, selling or otherwise

  working on goods and materials which have moved in or been produced for commerce

  within the meaning of Section 3(b), (g), (i), and (j) of the FLSA, 29 U.S.C. § 203(b), (g),

  (i), (j), (r), & (s) (A)(i).

             22.     At all times relevant hereto, Defendants’ annual gross volume of sales made

  or business done is not less than $500,000.00 within the meaning of 29 U.S.C. §

  203(s)(A)(ii).

                                       FACTUAL ALLEGATIONS

             23.     Defendant Gotham identifies itself as a builder “specializing in all aspects

  of drywall, carpentry and construction management”.1

             24.     Plaintiff, the FLSA Collective Plaintiffs, and the Class Members are all

  construction workers employed by Defendant to work on Defendant’s commercial and

  residential construction projects in the New York metropolitan area.

             25.     At all times relevant hereto, Defendants employed Plaintiff, the FLSA

  Collective Plaintiffs, and the Class Members to work as non-exempt hourly construction

  workers (“Construction Workers”).

             26.     At all times relevant hereto, Defendant Gotham was the general contractor

  on each of the different projects where Plaintiff, the FLSA Collective Plaintiffs, and the

  Class Members were assigned to work. As such, Defendant Gotham had and used its power

  to control the work of Plaintiff, the FLSA Collective Plaintiffs, and the Class Members.

             27.     Defendant Gotham also often exercised the power to fire Construction

  Workers. For example, Defendant Gotham – through its supervisors - fired Plaintiff.



  1
      https://gothamdrywallinc.com/about-us/ (visited December 31, 2020).

                                                       4
Case 1:20-cv-06384-ERK-PK Document 1 Filed 12/31/20 Page 5 of 19 PageID #: 5




         28.     Defendant Gotham controlled the scheduling of the Construction Workers.

  Defendant Gotham’s supervisors Johnny (last name unknown) and Nigel (last name

  unknown) would regularly issue orders to the Construction Workers, at the end of each

  day, regarding which job site the Construction Workers were to report to the following day,

  and what hours they were supposed to work.

         29.     Defendant Gotham’s supervisors would also often order the Construction

  Workers to continue working past their scheduled end times, and threatened to terminate

  their employment if they did not stay late and finish their assigned work, even though it

  was well past the end of their shift.

         30.     Defendant Gotham also issued to Plaintiff, the FLSA Collective Plaintiffs,

  and the Class Members worker ID badges listing “Gotham Drywall” as the employer for

  various job sites at which they worked.

         33.     Further, Plaintiff, the FLSA Collective Plaintiffs, and the Class Members

  were all given shirts, jackets, and vests bearing the “Gotham Drywall” name/logo that

  they wore during work hours throughout their employment with Defendants.

         34.     At all times relevant hereto, Plaintiff, the FLSA Collective Plaintiffs, and

  the Class Members were paid hourly rates of approximately $25 per hour, for their work

  as Construction Workers for Defendants.

         35.     Defendants assigned Plaintiff, the FLSA Collective Plaintiffs, and the Class

  Members to perform various construction related duties.

         36.     Defendants regularly scheduled Plaintiff, the FLSA Collective Plaintiffs,

  and the Class Members to work at least six days per week, although on occasion they




                                              5
Case 1:20-cv-06384-ERK-PK Document 1 Filed 12/31/20 Page 6 of 19 PageID #: 6




  worked seven days a week and on one job that Plaintiff worked – at 846 6th Avenue in

  Manhattan – he only worked five days a week.

         37.     Plaintiff – and the FLSA Collective Plaintiffs and the Class Members –

  regularly worked between 54 and 62 hours per week, or more.

         38.     On Mondays through Saturdays, Defendants generally scheduled Plaintiff,

  the FLSA Collective Plaintiffs, and the Class Members to work ten hours a day, often from

  7:00 AM to 5:30 PM, with a 30-minute unpaid lunch.

         39.     Plaintiff, the FLSA Collective Plaintiff, and the Class Members regularly

  worked well beyond their scheduled shifts, especially when there were inspections,

  emergencies, delays and/or deadlines.

         40.     Defendants did not pay Plaintiff, the FLSA Collective Plaintiffs, and the

  Class Members for all the hours that they worked past the end of their scheduled shifts.

         41.     In addition, Defendants regularly shaved hours off of Plaintiff’s, the FLSA

  Collective Plaintiffs’, and the Class Members’ total hours worked per week.

         42.     Defendants only paid Plaintiff, the FLSA Collective Plaintiffs, and the Class

  Members for some – but not all – of the hours they worked for Defendants.

         43.     Thus, Defendants did not compensate Plaintiff, the FLSA Collective

  Plaintiffs, and the Class Members for all the time they worked for Defendants.

         44.     Even in those weeks in which Defendants recorded Plaintiff, the FLSA

  Collective Plaintiffs, and the Class Members as having worked more than forty (40) hours

  per week, Defendants failed to pay them overtime, at the rate of one and one-half times

  their regular hourly rate of pay, for the hours they worked in excess of forty (40) hours in

  a workweek.



                                               6
Case 1:20-cv-06384-ERK-PK Document 1 Filed 12/31/20 Page 7 of 19 PageID #: 7




         45.     Despite Plaintiff, the FLSA Collective Plaintiffs, and the Class Members

  regularly working more than 40 hours per week, Defendants did not compensate Plaintiff,

  the FLSA Collective Plaintiffs, and the Class Members at the lawful overtime rate of one

  and one-half times their regular hourly rate of pay for the hours they worked in excess of

  forty (40) hours in a workweek.

         46.     Defendants failed to keep accurate and sufficient time records as required

  by Federal and New York State laws.

         47.     Defendants violated NYLL § 195(3) by failing to furnish Plaintiff and the

  Class Members with an accurate statement with every payment of wages, listing, among

  other things, hours worked, rates paid, gross wages, deductions and net wages, and an

  explanation of how such wages were computed.

         48.     Defendants failed to provide Plaintiff and the Class Members with the

  notices required by NYLL §195(1).

         49.     Upon information and belief, Defendants violated NYLL § 195(4) by

  failing to establish, maintain and preserve, for not less than six (6) years, sufficiently

  detailed payroll records showing among other things, the hours worked, gross wages,

  deductions, and net wages for each employee.

         50.     Upon information and belief, at all relevant times, Defendants failed to post

  and/or keep posted a notice explaining the overtime pay rights provided by the FLSA, in

  violation of 29 C.F.R.§ 516.4.

         51.     As a result of Defendants’ failure to record, credit, and/or compensate

  Plaintiff and the Collective Action Members for the full number of hours they worked for

  Defendants, Defendants have failed to make, keep, and preserve records with respect to



                                               7
Case 1:20-cv-06384-ERK-PK Document 1 Filed 12/31/20 Page 8 of 19 PageID #: 8




  each of its employees sufficient to determine the wages, hours, and other conditions and

  practices of employment in violation, of the FLSA, 29 U.S.C. §§ 201, et seq., including 29

  U.S.C. §§ 207(a)(1) and 215(a).

         52.     Defendants’ record keeping and notice violations prevented Plaintiff, the

  FLSA Collective Plaintiffs, and the Class Members from knowing their legal rights and

  from figuring out exactly how many hours Defendants failed to compensate them for.

         53.     Defendants knew of, and/or showed reckless disregard for, the practices by

  which Plaintiff and other similarly situated employees of Defendants were not paid wages

  for all of their hours worked and overtime premiums for all hours worked in excess of forty

  (40) hours in a workweek. Defendants knew that the nonpayment of their wages and

  overtime premiums would economically injure Plaintiff, the FLSA Collective Plaintiffs,

  and the Class Members, and that they violated the FLSA and the NYLL.

         54.     Defendants committed the foregoing acts knowingly, intentionally and

  willfully against Plaintiff, the FLSA Collective Plaintiffs, and the Class Members.

                        COLLECTIVE ACTION ALLEGATIONS

         55.     Plaintiff brings the First Claim for Relief as a collective action pursuant to

  the FLSA, 29 U.S.C. § 216(b), on behalf of all persons employed by Defendants as a

  Construction Worker, or similar non-exempt employee, during the three years prior to the

  filing of the original Complaint in this case as defined herein. All said persons, including

  Plaintiff, are referred to herein as the “FLSA Collective Plaintiffs”.

         56.     At all relevant times, Plaintiff and the other FLSA Collective Plaintiffs are

  and have been similarly situated, have had substantially similar job requirements, job duties

  and pay provisions, and are and have been subject to Defendants’ decision, policy, plan,



                                                8
Case 1:20-cv-06384-ERK-PK Document 1 Filed 12/31/20 Page 9 of 19 PageID #: 9




  practice, procedure, routine, and rules that willfully fails and refuses to pay them the legally

  required overtime premium for all hours worked in excess of forty (40) hours in a

  workweek. The claims of Plaintiff herein are essentially the same as those of the other

  FLSA Collective Plaintiffs.

         57.     Other Construction Workers and similar non-exempt employees currently

  or formerly employed by Defendants should have the opportunity to have their claims for

  violations of the FLSA heard. Certifying this action as a collective action under the FLSA

  will provide other Construction Workers and similar non-exempt employees with notice of

  this action and allow them to opt into the action if they so choose.

         58.     The First Claim for Relief is properly brought under and maintained as an

  opt-in collective action pursuant to §216(b) of the FLSA, 29 U.S.C. 216(b). The FLSA

  Collective Plaintiffs are readily ascertainable. For purpose of notice and other purposes

  related to this action, their names and addresses are readily available from Defendants.

  Notice can be provided to the FLSA Collective Plaintiffs via first class mail to the last

  addresses known to Defendants and/or other permissible methods calculated to reach the

  member of the FLSA Collective.

                        RULE 23 CLASS ALLEGATIONS – NYLL

         59.     Plaintiff brings the Second and Third Claims for Relief pursuant to the Fed.

  R. Civ. P. (“FRCP”) Rule 23, to recover unpaid wages, unpaid overtime pay, and other

  damages on behalf of all individuals employed in the State of New York by Defendants as

  Construction Workers and/or similar non-exempt employees, at any time during the six

  years prior to the filing of the original Complaint in this case as defined herein (the “Class




                                                 9
Case 1:20-cv-06384-ERK-PK Document 1 Filed 12/31/20 Page 10 of 19 PageID #: 10




   Period”). All said persons, including Plaintiff, are referred to herein as the “Class

   Members” and/or the “Class”.

          60.     The number, names and addresses of the Class Members are readily

   ascertainable from the records of the Defendants. The dates of employment and the rates

   of pay for each Class Member, the hours assigned and worked, and the wages paid to them,

   are also determinable from the records that Defendants are required to maintain. Notice

   can be provided by means permissible under FRCP Rule 23.

          61.     The proposed Class is so numerous that joinder of all Class Members is

   impracticable, and the disposition of their claims as a Class will benefit the parties and the

   Court. While the precise number of such persons is unknown to Plaintiff and is presently

   within the sole control of Defendants, Plaintiff believes that through discovery they will

   obtain evidence to establish that there are at least two hundred members of the Class.

          62.     Plaintiff’s claims are typical of the claims of the Class Members, and the

   relief sought is typical of the relief which would be sought by each Class Member in

   separate actions. All the Class Members were subject to the same corporate practices of

   Defendants, in that they were not properly compensated for all hours worked and for all

   overtime hours worked as required by the NYLL and 12 NYCRR § 142-2.2, and in that

   Defendants failed to provide them with proper notices and wage statements as required by

   NYLL §195.       Defendants’ corporate-wide policies and practices affected all Class

   Members similarly, and Defendants benefited from the same type of unfair and/or wrongful

   acts as to each Class Member.

          63.     As fellow employees of Defendants, which failed to adequately compensate

   Plaintiff and the members of the Class as required by law, Plaintiff and the other Class



                                                10
Case 1:20-cv-06384-ERK-PK Document 1 Filed 12/31/20 Page 11 of 19 PageID #: 11




   Members sustained similar losses, injuries, and damages arising from the same unlawful

   policies, practices, and procedures.

          64.     Plaintiff is able to fairly and adequately protect the interests of the Class and

   have no interests antagonistic to the Class. Plaintiff has retained David Harrison, Esq., and

   Julie Salwen, Esq., of Harrison, Harrison & Associates, competent and experienced

   employment litigators.

          65.     A class action is superior to other available methods for the fair and efficient

   adjudication of wage and hour litigation such as this controversy where individual class

   members lack the financial resources to vigorously prosecute a lawsuit against corporate

   defendants. Class action treatment will permit a large number of similarly situated persons

   to prosecute their common claims in a single forum simultaneously, efficiently, and

   without the unnecessary duplication of efforts and expense that numerous individual

   actions engender. Because the losses, injuries, and damages suffered by each of the

   individual Class Members are relatively small in the sense pertinent to a class action

   analysis, the expenses and burden of individual litigation would make it extremely difficult

   or impossible for the individual Class Members to redress the wrongs done to them. On

   the other hand, important public interests will be served by addressing the matter as a class

   action. The adjudication of individual litigation claims would result in a great expenditure

   of Court and public resources; however, treating the claims as a class action would result

   in a significant saving of these costs. The prosecution of separate actions by individual

   members of the Class would create a risk of inconsistent and/or varying adjudications with

   respect to the individual members of the Class, establishing incompatible standards of

   conduct for Defendants and resulting in the impairment of Class Members’ rights and the



                                                 11
Case 1:20-cv-06384-ERK-PK Document 1 Filed 12/31/20 Page 12 of 19 PageID #: 12




   disposition of their interests through actions to which they were not parties. The issues in

   this action can be decided by means of common, class-wide proof.              In addition, if

   appropriate, the Court can, and is empowered to, fashion methods to efficiently manage

   this action as a class action.

           66.     Upon information and belief, employees of Defendants in these types of

   actions are often afraid to individually assert their rights out of fear of direct or indirect

   retaliation and former employees are fearful of bringing individual claims because they

   fear that doing so could harm their employment, future employment, and future efforts to

   secure employment. A class action provides Class Members who are not named in the

   Complaint a degree of anonymity which allows for the vindication of their rights while

   eliminating or reducing these risks.

           67.     The questions of law and fact common to the Class predominate over any

   questions affecting only individual Class Members, including: (a) whether Defendants

   failed to adequately compensate the Class Members for all hours worked and for all

   overtime hours worked as required by the NYLL and 12 NYCRR § 142-2.2, (b) whether

   Defendants provided Class Members with the notices required by NYLL § 195(1) and

   whether Defendants provided Class Members with the detailed wage statements required

   by NYLL § 195(3).

           68.     Absent a class action, many of the Class Members likely will not obtain

   redress of their injuries and Defendants will retain the proceeds of their violations of the

   NYLL.

                                    FIRST CAUSE OF ACTION

              (Failure to Pay Overtime Wages – FLSA, Brought by Plaintiff on
                    Behalf of Himself and the FLSA Collective Plaintiffs)


                                                12
Case 1:20-cv-06384-ERK-PK Document 1 Filed 12/31/20 Page 13 of 19 PageID #: 13




          69.      Plaintiff, on behalf of himself and the FLSA Collective members, realleges

   and incorporates by reference all previous paragraphs as if they were set forth again herein.

          70.      Throughout the statute of limitations period covered by these claims,

   Plaintiff and the FLSA Collective Plaintiff regularly worked in excess of forty (40) hours

   in a workweek.

          71.      At all relevant times, Defendants willfully, regularly, repeatedly and

   knowingly failed to pay Plaintiff and the FLSA Collective Plaintiffs the required overtime

   wages for all hours worked in excess of forty (40) hours in a workweek.

          72.      Plaintiff, on behalf of himself and the FLSA Collective Plaintiffs, seeks

   damages in the amount of their respective unpaid overtime compensation, liquidated

   (double) damages as provided by the FLSA for overtime violations, attorneys’ fees and

   costs, post-judgment interest, and such other legal and equitable relief as this Court deems

   just and proper.

          73.      Because Defendants’ violations of the FLSA have been willful, and because

   Defendants failed to post the notices required by the FLSA, the three-year statute of

   limitations pursuant to 29 U.S.C. § 255 should apply.

                               SECOND CAUSE OF ACTION

                (Failure to Pay Wages & Overtime Wages – NYLL, Brought by
                     Plaintiff on Behalf of Himself and the Class Members)

          74.      Plaintiff, on behalf of himself and the Class Members, realleges and

   incorporates by reference all previous paragraphs as if they were set forth again herein.

          75.      It is unlawful under New York law for an employer to suffer or permit an

   employee to work without compensation for all hours worked.



                                                13
Case 1:20-cv-06384-ERK-PK Document 1 Filed 12/31/20 Page 14 of 19 PageID #: 14




          76.     It is unlawful under New York law for an employer to suffer or permit a

   non-exempt employee to work without paying overtime at the required rate for all hours

   worked in excess of forty (40) hours in any workweek.

          77.     Throughout the Class Period, Defendants willfully, regularly, repeatedly

   and knowingly failed to pay Plaintiff and the Class Members for all hours worked.

          78.     Throughout the Class Period, Defendants willfully, regularly, repeatedly

   and knowingly failed to pay Plaintiff and the Class Members at the required overtime rates

   for all hours worked in excess of forty (40) hours in a workweek.

          79.     As a direct and proximate result of Defendants’ unlawful conduct, as set

   forth herein, Plaintiff and the Class Members have sustained damages, including loss of

   earnings, in an amount to be established at trial.

          80.     Plaintiff, on behalf of himself and the Class Members, seeks damages in the

   amount of their respective unpaid wages, unpaid overtime compensation, liquidated

   damages, pre-judgment interest at the statutory rate, attorneys’ fees and costs, pursuant to

   the NYLL, post-judgment interest, and such other legal and equitable relief as this Court

   deems just and proper.

                                 THIRD CAUSE OF ACTION

    (Notice Violations, Record Keeping, & Wage Statement Violations – NYLL §195,
           Brought by Plaintiff on Behalf of Himself and the Class Members)

          81.     Plaintiff, on behalf of himself and the Class Members, realleges and

   incorporates by reference all previous paragraphs as if they were set forth again herein.

          82.     Defendants have willfully failed to supply Plaintiff and the Class Members

   with notices as required by NYLL § 195(1), in English or in the languages identified by

   Plaintiff and each Class Member as his/her primary language, containing their rate or rates


                                                14
Case 1:20-cv-06384-ERK-PK Document 1 Filed 12/31/20 Page 15 of 19 PageID #: 15




   of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

   commission, or other; hourly rate or rates of pay and overtime rate or rates of pay if

   applicable; allowances, if any, claimed as part of the minimum wage, including tip, meal,

   or lodging allowances; the regular pay day designated by the employer in accordance with

   NYLL § 191; the name of the employer; any “doing business as” names used by the

   employer; the physical address of the employer’s main office or principal place of business,

   and a mailing address if different; the telephone number of the employer; plus such other

   information as the commissioner deems material and necessary.

          83.     Defendants have willfully failed to supply Plaintiff and each Class Member

   with an accurate statement of wages as required by NYLL § 195(3), containing the dates

   of work covered by that payment of wages; name of employee; name of employer; address

   and phone number of employer; rate or rates of pay and basis thereof, whether paid by the

   hour, shift, day, week, salary, piece, commission, or other; gross wages; hourly rate or rates

   of pay and overtime rate or rates of pay if applicable; the number of hours worked,

   including overtime hours worked if applicable; deductions; allowances, if any, claimed as

   part of the minimum wage; and net wages.

          84.     Defendants never provided Plaintiff and the members of the Class with an

   accurate statement of the number of hours that they worked each week.

          85.     Defendants violated NYLL § 195(1) and (3) and consequently owe

   Plaintiff and the members of the Class statutory damages as specified by NYLL § 198.

          86.     Due to Defendants’ violations of the NYLL, Plaintiff and the Class

   Members are entitled to recover statutory damages as provided for by NYLL § 198(1)-d,




                                                15
Case 1:20-cv-06384-ERK-PK Document 1 Filed 12/31/20 Page 16 of 19 PageID #: 16




   and NYLL § 198(1)-b, as well as reasonable attorneys’ fees, costs, injunctive and

   declaratory relief.


                                     PRAYER FOR RELIEF

           WHEREFORE, Plaintiff, on behalf of himself, the FLSA Collective Plaintiffs,

   and the Class Members, pray for relief as follows:

           (a)     Designation of this action as a collective action on behalf of the FLSA

                   Collective Plaintiff and prompt issuance of notice pursuant to 29 U.S.C. §

                   216(b) to all similarly situated members of the FLSA opt-in class, apprising

                   them of the pendency of this action, and permitting them to assert timely

                   FLSA claims in this action by filing individual Consent to Sue forms

                   pursuant to 29 U.S.C. § 216(b);

           (b)     Certification of this action as a class action;

           (c)     Designation of the Named Plaintiff as the Representatives of the FLSA

                   Collective Plaintiff and Class Representatives of the Class;

           (d)     An award of damages, according to proof, including FLSA and NYLL

                   liquidated damages, statutory damages, and interest, to be paid by

                   Defendants;

           (e)     Costs of action incurred herein, including expert fees;

           (f)     Attorneys’ fees, including fees pursuant to 29 U.S.C. § 216, N.Y. Lab. L.

                   §§ 663, 198 and other applicable statutes;

           (g)     Pre-Judgment and post-judgment interest, as provided by law; and

           (h)     Such other and further legal and equitable relief as this Court deems

                   necessary, just and proper.


                                                  16
Case 1:20-cv-06384-ERK-PK Document 1 Filed 12/31/20 Page 17 of 19 PageID #: 17




   Dated: December 31, 2020


                                 Respectfully submitted,

                                 HARRISON, HARRISON & ASSOCIATES

                                 __/S/ DAVID HARRISON__________________
                                 David Harrison
                                 dharrison@nynjemploymentlaw.com
                                 Julie Salwen
                                 jsalwen@nynjemploymentlaw.com
                                 110 State Highway 35, Suite 10
                                 Red Bank, NJ 07701
                                 (718) 799-9111 Phone
                                 (718) 799-9171 Fax
                                 Attorneys for Plaintiff , Proposed Collective Action
                                 Plaintiff and Proposed Class Members




                                       17
Case 1:20-cv-06384-ERK-PK Document 1 Filed 12/31/20 Page 18 of 19 PageID #: 18




    EXHIBIT "A"
Case 1:20-cv-06384-ERK-PK Document 1 Filed 12/31/20 Page 19 of 19 PageID #: 19
